Citation Nr: 1828706	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  15-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Army from May 1977 to March 1994.  
  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017) and 38 U.S.C. § 7107(a)(2) (2012).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In May 2017, the Board, in pertinent part, remanded the issue of service connection for a right shoulder disability for a VA examination with a medical opinion.  In an attempt to comply with the Board's remand directives, the AOJ scheduled the VA examination for June 2017 but the Veteran did not report to the examination.  In August 2017, the Veteran called VA to inquire regarding the status of his appeal and reported a new address.  The VA employee noted that a VA Form 20-572 was mailed to the Veteran and asked the Veteran to send in the request to change his address in the system.  The AOJ also requested rescheduling of the examination and, when doing so, noted the new address provided on the telephone call from the Veteran; however, the VA examination request was sent to the outdated mailing address that remained in the system.  A December 2017 letter asking the Veteran to verify the latest address was sent to an incorrect mailing address, and the January 2018 VA examination request shows that the outdated address was again used for the Veteran.  

In consideration thereof, and the representative's argument that the Veteran did not receive notice of the scheduled VA examination because an outdated address was used by VA, the Board finds that there has not been substantial compliance with the prior remand directives.  For this reason, another remand is warranted to schedule a VA examination with a medical opinion.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket.  Expedited handling is requested.)

1.  Schedule a VA examination for the claimed right shoulder disability.  All relevant documents should be made available to and reviewed by the examiner.  In the examination report, the examiner should confirm that the record was reviewed.  A copy of the letter informing the Veteran of the date, time, and location of the scheduled examination should be included in the record.  

Based on review of the appropriate records, the examiner should provide the following opinion:

For each right shoulder diagnosis, is it as likely as not (i.e., to at least a 50-50 degree of probability) that the current right shoulder disability had its onset during service or was otherwise causally or etiologically related to service?  

For the purpose of providing the medical opinion, the examiner should assume that the Veteran sustained a right shoulder injury during an in-service ski training accident.  

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




